Citation Nr: 1644327	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1959 to September 1979 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has IHD incurred due to herbicide exposure during active duty service in Vietnam.  IHD is a disease presumptively associated with exposure to herbicide agents and the Veteran's exposure to herbicides is presumed based on his confirmed service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e).  This case therefore turns on the question of whether the Veteran currently has IHD.  The Veteran has received consistent VA treatment throughout the claims period, to include recent hospitalization at the Columbia VA Medical Center (VAMC) for heart problems; however complete VA records are not associated with the claims file.  These records are pertinent to the Veteran's claim and must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete records of treatment from the Columbia VAMC dating from December 2002 to November 2009 and from May 2014 to the present.  All records received pursuant to this request must be associated with the claims file.  

2.  Then, readjudicate the claim on appeal with consideration of the new VAMC records.  If any benefit sought on appeal is not granted, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




